Title: General Orders, 6 April 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday April 6th 1780.
            Parole Syntax—  C. Sign—Tanner. Thrasher.
          
          At a General Court Martial whereof Major General Howe was President held on the 1st of June last at Middle-Brook and afterwards at Morristown from the 23rd of December to the 26th of January in consequence of a resolution of the Honorable the Congress, for the trial of Major General Arnold on the following Articles contained in the proceedings of the Executive Council of the State of Pennsylvania at the City of Philadelphia the 3rd of February 1779—Vizt.
          First—“That while in the Camp of General Washington at Valley-Forge last spring, he gave permission to a Vessel belonging to persons then voluntarily residing in this City, with the enemy, and of disaffected characters to come into a Port of the United States without the

knowledge of the authority of the state or of the Commander in Chief tho’ then present.[”]
          2nd “In having shut up the Shops and stores on his arrival in the City, so as even to prevent officers of the army from purchasing, while he privately made considerable purchases for his own benefit as is alledged & believed.[”]
          3rd—“In imposing menial offices upon the sons of Freemen of this state, when called for by the desire of Congress, to perform militia duty, and when remonstrated to hereupon, justifying himself in writing upon the ground of having power so to do—‘For that when a citizen assumed the character of a soldier, the former was intirely lost in the latter, and that it was the duty of the militia to obey every order of his Aids (not a breach of the laws and constitution) as his (the General’s) without judging of the propriety of them.’[”]
          4th “The appropriating the waggons of this state, when called forth upon a special emergency last autumn, to the transportation of private property and that of Persons who voluntarily remained with the enemy last winter and were deemed disaffected to the Interests and Independence of America.[”]
          The Court passed the following sentence.
          The Court having considered the several charges exhibited against General Arnold, the evidence produced on the trial and his defence are of opinion with respect to the first charge—That he gave permission for a vessel to leave a port in possession of the enemy, to enter into a port in the United States; which permission, circumstanced as he was, they are clearly of opinion he had no right to give, being a breach of article 5th section 18th of the rules and articles of war.
          Respecting the 2nd charge, that altho’ it has been fully proved that the shops and stores were shut by General Arnold’s orders on his arrival at Philadelphia, they are of opinion that he was justifiable in the order, by the resolution of Congress of the 5th of June 1778—and His Excellency, the Commander in Chief’s instructions of the 18th of June 1778—And with respect to the latter part of the same charge, “The making considerable purchases while the shops and stores were shut,” they are clearly of opinion that it is entirely unsupported and they do fully acquit General Arnold of it.
          They do acquit General Arnold of the third charge—Respecting the 4th charge, it appears to the court that General Arnold made application to the Deputy Quarter Master General to supply him with waggons to remove property then in imminent danger from the enemy; that Waggons were supplied him by the Deputy Quarter Master General on this application which had been drawn from the state of

Pennsylvania for the public service; and it also appears that General Arnold intended this application as a private request, and that he had no design of employing the waggons otherwise than at this private expence, nor of defrauding the public, nor injuring or impeding the public service; but considering the delicacy attending the high station in which the General acted, and that requests from him might operate as commands, they are of opinion the request was imprudent and improper and that therefore it ought not to have been made.
          The Court in consequence of their determinations respecting the first and last charges exhibited against Majr General Arnold, do sentence him to receive a reprimand from His Excellency the Commander in Chief.
          The Honorable the Congress have been pleased to confirm the foregoing sentence by the following resolution lately received.
          
            In Congress February 12th 1780
            Congress resumed the consideration of the proceedings of the Court Martial on the trial of Major General Arnold and on motion—Resolved that the sentence of the Court Martial be confirmed.
            The Commander in Chief would have been much happier in an occasion of bestowing commendations on an officer who has rendered such distinguished services to his Country as Major General Arnold; but in the present case a sense of duty and a regard to candor oblige him to declare, that he considers his conduct in the instance of the permit as peculiarly reprehensible, both in a civil and military view, and in the affair of the waggons as “Imprudent and improper.”
            The Honorable the Congress having been pleased by their proclamation of the 11th of last month to appoint wednesday the 22nd instant to be set apart and observed as a day of Fasting Humiliation and Prayer for certain special purposes therein mentioned, and recommended that there should be no labor or recreations on that day; The same is to be observed accordingly thro’out the Army and the different Chaplains will prepare discourses suited to the several objects enjoined by the said Proclamation.
          
        